                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

PAULINE AMANDA PAZ,

                             Plaintiff,

vs.                                                               Civ. No. 18-608 SMV

NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,

                             Defendant.

               ORDER ON UNOPPOSED MOTION FOR EXTENSION OF TIME

       THIS MATTER coming before the Court upon Plaintiff’s Unopposed Motion for

Extension of Time, it being stated that opposing counsel concurs in the granting of the Motion,

and the Court having read the Motion and being fully advised of the premises,

       IT IS THEREFORE ORDERED that Plaintiff is granted through January 7, 2019, to serve

her Motion to Reverse or Remand Administrative Agency Decision with Supporting

Memorandum.

       IT IS FURTHER ORDERED that Defendant is granted through March 8, 2019 to serve

her Response, and Plaintiff through March 22, 2019 to serve her Reply.




                                            HONORABLE STEPHAN M. VIDMAR
                                            UNITED STATES MAGISTRATE JUDGE
Submitted and Approved By:



/s/Michael D. Armstrong
Michael D. Armstrong
Attorney for Plaintiff
220 Adams St. SE, Suite B
Albuquerque, NM 87108
Bus. (505) 890-9056
Fax. (505) 266-5860



Email Approval on November 26, 2018
Manuel Lucero AUSA
manny.lucero@usdoj.gov
United States Attorney's Office
District of New Mexico
P.O. Box 607
Albuquerque, NM 87103
(505) 224-1504
(505) 346-7205 fax




                                      2
